Appeals from two judgments of the Supreme Court (Demurest, J.), entered March 7, 1994 and March 14, 1994 in St. Lawrence County, which dismissed petitioner’s applications, in two proceedings pursuant to CPLR article 78, to review respondents’ determinations rescinding previously granted partial property tax exemptions.
Judgments affirmed (see, Matter of Niagara Mohawk Power Corp. v Town of Potsdam, 216 AD2d 775 [decided herewith]).
Mercure, J. P., Crew III, White, Casey and Spain, JJ., concur. Ordered that the judgments are affirmed, without costs.